Citation Nr: 1452472	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-40 0462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent, and a rating higher than 40 percent from January 9, 2013, for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board in January 2014 for further development, which was completed.  On remand, the RO assigned additional disability ratings for the Veteran's bilateral lower extremity radiculopathy due to his service-connected lumbar spine disability.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher initial rating and subsequent increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.
  

FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities, bilaterally, with a combined disability rating of 50 percent. 

2.  It is at least as likely as not that the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities, particularly in light of his education, training, and work history.


CONCLUSION OF LAW

The criteria for a grant of TDIU due to service-connected disabilities are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a TDIU based on his service-connected lumbar spine disability and concomitant bilateral lower extremity radiculopathy.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to a claimant's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities, bilaterally, with a combined disability rating of 50 percent.  Thus, he does not meet the criteria for a "schedular" TDIU pursuant to 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a) (requiring one service-connected disability ratable at 60 percent or more, or a combined rating of 70 percent or more, provided that at least one disability is ratable at 40 percent or more). 

Nevertheless, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service (Director), for extraschedular consideration of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, after the case has been referred to the Director and a determination regarding TDIU made, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

In accordance with the Board's prior remand, this matter was referred to the Director, who determined that a TDIU was not warranted on an extraschedular basis.  Therefore, the issue of entitlement to an extraschedular award of TDIU pursuant to 38 C.F.R. § 4.16(b) is properly before the Board.  See Anderson, supra; see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Board disagrees with the Director's determination and finds that the evidence supports the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  Entitlement to a TDIU is based on an individual's particular circumstances.  Todd v. McDonald, 27 Vet. App. 79 (2014) ("The personalized nature of TDIU determinations is evident from the title of § 4.16: 'Total disability ratings for compensation based on unemployability of the individual.'  38 C.F.R. § 4.16 (emphasis added)."  Id. at 85-86.  Thus, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  See 38 C.F.R. § 4.16(b).  Here, the Veteran has one year of high school with no additional formal education, and has been employed in manual labor positions his entire life.  He worked as a welder/fabricator until 1999, and thereafter performed landscaping and yard work part time through December 2009.  He stated that he could no longer work in landscaping because he could not stand or walk for long periods of time, bend or lift heavy objects.  See October 2010 VA Form 21-8940 and Statement in Support of Claim; see also January 2010 Notice of Disagreement.  He was awarded Social Security Disability benefits in March 2011 due to back disabilities.  In December 2011, his treating physician opined that his degenerative disc disease causes chronic pain and persistent numbness, which results in his inability to sit or stand for any long period of time.  See December 2011 Private Medical Opinion.  This physician also stated that the Veteran depended on chronic medications and injections to manage his pain, and that his pain has caused him to be unable to get proper sleep.  See id.  Moreover, in a January 2013 examination, a VA examiner noted that that the Veteran's lumbar spine disability caused limited range of motion and pain, and opined that this condition prevented him from engaging in active work, but did not prevent him from performing sedentary employment.  See 2013 VA Examination.  The Board finds these opinions probative on the issue of employability because they are based on a physical examination of the Veteran, a review of his pertinent medical and work history, and are supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Given that he can no longer engage in active employment and has no more than a ninth grade education, the Board finds that it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  As noted above, the restrictions placed on the Veteran by his service-connected lumbar spine disability severely limit his employment options, especially when considering his educational and vocational background.  Thus, the evidence of record demonstrates that the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities, particularly in light of his education, training, and work history.  The Board acknowledges the opinion of the Director that the Veteran is not made unemployable due to service-connected disabilities alone; however, in light of the opinions of his treating physician and the January 2013 VA examiner, and resolving all doubt in favor of the Veteran, the Board finds that his lumbar spine disability alone has made him unemployable.  The Board concludes, therefore, that entitlement to a TDIU on an extraschedular basis is warranted.


ORDER

A total disability rating based upon individual unemployability is granted, subject to the law and regulations governing payment of monetary benefits.



REMAND

In March 2014, the Veteran reported that his back disability had worsened since his last VA examination.  See March 2014 Report of Contact.  Thus, this matter must be remanded to afford the Veteran a new VA examination to determine the current nature and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA and private medical records, if any, regarding the Veteran's treatment for his current low back disability and any associated neurologic abnormalities.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner should also state whether the veteran has bowel or bladder problems related to his back disability.    

Then readjudicate the appeal.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC). The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


